On Rehearing.
[5, 6] In the original opinion, the thing enjoined is pollution. On rehearing, it has been argued, in substance, that the introduction of any quantity of extraneous matter into this stream, would be a violation of the injunction. That does not follow. For the purposes of this case, the word "pollution" means an impairment, with attendant injury, to the use of the water that plaintiffs are entitled to make. Unless the introduction of extraneous matter so unfavorably affects such use, the condition created is short of pollution. In reality, the thing forbidden is the injury. The quantity introduced is immaterial. A primary duty rests upon one introducing such extraneous matter into this stream to prevent damage from arising from such introduction, either from his acts alone, or in conjunction with those of others. Failing in this, he must answer at his peril.
The original opinion is adhered to.
MR. CHIEF JUSTICE BUTLER and MR. JUSTICE BOUCK dissent from the order adhering to the original opinion.
MR. JUSTICE CAMPBELL not participating.